DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This Office Action is in response to RCE (Request for Continued Examination) filed on 12/1/2021.
3.	This Office Action is made Notice of Allowance. 
4.	Claims 2, 9, 16, and 23 were previously cancelled. 
5.	Claims 1, 3-8, 10-15, 17-22, and 24-34 numbered accordingly are allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed in the RCE on 12/1/2021 have been fully considered; however in light of amendment that distinguish over the applied prior art references and produces allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1, 3-8, 10-15, 17-22, and 24-34 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 8, 15, and 22 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Oyman et al. US 20190215729 discloses in the Abstract a Method/apparatus for Session Description Protocol based mechanism to signal RAN capabilities, Section [0016] UE include reporting capability and RAN-assisted codec adaptation capability, Section [0038] Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-and the prior art Curcio et al. US 20040057412 discloses in Section [0015] The client (i.e. wireless communication device) may choose a maximum bit rate higher (i.e. exceed) than the guaranteed bit rate (GBR); Section [0052] The advantage of maximum bit rate parameter in the SDP, enable client/wireless communication device to choose among different bit rates; and Claim [010] The maximum bit rate parameter includes value in bits for bit rates.
	However, Oyman in view of Curcio do not render obvious in combination with other limitations in the independent claims the claim elements A method for wireless communications at a first user equipment (UE) that supports a radio access network (RAN) assisted rate adaptation capability enabling the first UE to operate at bit rates that exceed a guaranteed bit rate (GBR), the method comprising: configuring a session description protocol (SDP) parameter that indicates the RAN assisted rate adaptation capability of the first UE;
receiving, at the first UE, a network capability notification from a first base station associated with the first UE, wherein the network capability notification indicates that the first base station also supports the RAN assisted rate adaptation capability; generating, at the first UE, a SDP message that includes the SDP parameter; and transmitting, from the first UE, the SDP message to a second endpoint, wherein the second endpoint includes one or both of a second UE and a second base station, and wherein the SDP message from the first UE indicates to the second endpoint that a first endpoint supports the RAN assisted rate adaptation capability, the first endpoint including one or both of the first UE and the first base station.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3-8, 10-15, 17-22, and 24-34 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3-8, 10-15, 17-22, and 24-34 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 19, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477